     Case
      Case7:18-cv-10321-PMH-LMS
           7:18-cv-10321-PMH-LMS Document
                                  Document86-1
                                           88 Filed
                                               Filed06/29/20
                                                     06/12/20 Page
                                                               Page11ofof22



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 FERNANDO SANTANA,

                                    Plaintiff,


                  -against-                                          Docket No.: 18-cv-10321
                                                                     (PMH)(LMS)

 VILLAGE OF DOBBS FERRY, LIEUTENANT                                  PROPOSED ORDER
 MARTIN COSTER, DETECTIVE PORFIRIO
 RODRIGUEZ, DETECTIVE BRIAN HENNESSY,
 DETECTIVE JEFFREY JEE, OFFICER JUSTIN
 MUSCARELLA, OFFICER JULIUS DEREVJANIK,
 OFFICER JOSEPH PALLADINO, OFFICER JAMIEL
 CASTIELLO, and OFFICER ROBERT MARRON,
 sued in their official capacities,

                                       Defendants.
 ----------------------------------------------------------------X

        WHEREAS, Plaintiff Fernando Santana (DIN 19A1986) (“Plaintiff”), who is a party to

the above-captioned matter, is currently incarcerated in the Bare Hill Correctional Facility (“Bare

Hill”) in Malone, New York;

        WHEREAS, Defendants intend to conduct a deposition of Plaintiff via videoconference

as part of the discovery process in this case;

        IT IS HEREBY ORDERED that the deposition shall be conducted under the following

conditions:

    1. That Plaintiff be provided with access to a computer and/or any other equipment

        necessary to allow Plaintiff to participate in the deposition;

    2. That Plaintiff be permitted to bring with him to the deposition any and all materials in his

        possession related to this lawsuit including but not limited to personal notes, copies of
    Case
     Case7:18-cv-10321-PMH-LMS
          7:18-cv-10321-PMH-LMS Document
                                 Document86-1
                                          88 Filed
                                              Filed06/29/20
                                                    06/12/20 Page
                                                              Page22ofof22



      pleadings and correspondence, and copies of documents provided to Plaintiff by Defense

      Counsel;

   3. That Plaintiff be provided with a pencil and paper to take notes during the deposition and

      that he be permitted to preserve any notes that he takes



SO ORDERED.

Dated: June 29, 2020
       White Plains, New York


                                            ______________________________________
                                                    LISA MARGARET SMITH
                                                   United States Magistrate Judge
